                                     Case 2:19-cv-01537-GMN-EJY Document 52 Filed 02/12/21 Page 1 of 2



                       1       RICK D. ROSKELLEY, ESQ., Bar No. 3192
                               Z. KATHRYN BRANSON, ESQ., Bar No. 11540
                       2       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway, Suite 300
                       3       Las Vegas, NV 89169-5937
                               Telephone:      702.862.8800
                       4       Fax No.:        702.862.8811
                               Email: rroskelley@littler.com
                       5                kbranson@littler.com
                               Attorneys for Defendant
                       6       MV TRANSPORTATION, INC.

                       7                                           UNITED STATES DISTRICT COURT
                       8                                               DISTRICT OF NEVADA
                       9
                               ROBBIE HARRIS, an individual, TONIA            Case No. 2:19-cv-01537-GMN-EJY
                    10         KHAN, an individual,,
                                                                              CORRECTED STIPULATION FOR
                    11                               Plaintiffs,
                                                                              EXTENSION OF TIME FOR DEFENDANT
                               vs.                                            MV TRANSPORTATION, INC. TO FILE
                    12                                                        REPLY IN SUPPORT OF MOTION TO
                    13         AMALGAMATED TRANSIT UNION                      SEVER [ECF NO. 47]
                               INTERNATIONAL (“ATU”) LOCAL
                    14         1637, a nonprofit corporation; MV              [FIRST REQUEST]
                               TRANSPORTATION, INC., a for profit
                    15         corporation; DOES 1-20; and ROE
                               CORPORATIONS 1-20, inclusive,
                    16
                                                     Defendants.
                    17

                    18                  Plaintiffs    ROBBIE        HARRIS   and   TONIA      KHAN      (“Plaintiffs”)   and   MV
                    19         TRANSPORTATION, INC. (“MVT”)1, by and through their respective counsel, do hereby stipulate
                    20         and agree to an extension of the deadline for MVT to file its Reply in Support of its Motion to Sever
                    21         (ECF No. 47). The parties stipulate that the deadline for MVT’s Reply will be Monday, February
                    22         ///
                    23         ///
                    24         ///
                    25

                    26

                    27         1
                                 Due to Defendant AMALGAMATED TRANSIT UNION INTERNATIONAL LOCAL 1637
                               (“ATU”) non-opposition to MVT’s Motion (ECF No. 48) ATU was not asked to be a party to this
                    28         stipulation.
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                 Case 2:19-cv-01537-GMN-EJY Document 52 Filed 02/12/21 Page 2 of 2



                       1       22, 2021. Good cause exists to grant this 10-day extension due to unavoidable scheduling conflicts.

                       2              This stipulation is made in good faith and not for purposes of delay.

                       3
                                Dated: February 11, 2021                    Dated: February 11, 2021
                       4

                       5        Respectfully submitted,                     Respectfully submitted,

                       6
                                /s/ Michael J.McavoyAmaya_________
                       7        MICHAEL J. MCAVOYAMAYA
                                                                            RICK D. ROSKELLEY, ESQ.
                       8                                                    Z. KATHRYN BRANSON, ESQ.
                                Attorneys for Plaintiffs
                                ROBBIE HARRIS AND                           LITTLER MENDELSON, P.C.
                       9
                                TONIA KHAN
                                                                            Attorneys for Defendant
                    10
                                                                            MV TRANSPORTATION, INC.
                    11

                    12

                    13                                                      ORDER

                    14                                                      IT IS SO ORDERED.

                    15                                                      Dated this 12th            February
                                                                                       ____ day of ________________, 2021

                    16

                    17                                                      _______________________________________
                    18                                                      UNITED STATES MAGISTRATE JUDGE
                                                                            ELAYNA J. YOUCHAH
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.                                                       2.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
